40 So. 3d 927 (2010)
AGENCY FOR PERSONS WITH DISABILITIES, Petitioner,
v.
Dexter LOCKE, Respondent.
No. 1D10-1806.
District Court of Appeal of Florida, First District.
August 5, 2010.
Julie Waldman, Supervising Attorney-Institutions/Forensics, Agency for Persons with Disabilities, Gainesville, for Petitioner.
Gene Mitchell, Pensacola, for Respondent.
PER CURIAM.
DENIED. See Agency for Persons with Disabilities v. Dallas, 38 So. 3d 831 (Fla. 1st DCA 2010).
THOMAS, ROBERTS, and MARSTILLER, JJ., concur.